DETAILED ACTION
Claims 1-2, 5-7, 9-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-7, 9-12, 19-20, 242-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2014/0150017) in view of Harb (US 2015/0193516), and further in view of Matz et al. (US 2005/0096920).


Claim 1, Chang teaches an audience computing device for interacting with a broadcast program, comprising: 
A processor (142), a memory (144), a microphone (i.e. mobile phone), display means (150), user input means (140), and a wireless communication system (i.e. wireless access network) (fig. 1; p. 0027-0028); 

“Select a broadcast program” (i.e. EPG selection) (p. 0010); 
Establish a communication channel between the audience computing device (140) and a remote server (130), wherein the communication channel comprises a connection established by the wireless communication system (i.e. wireless access network) (fig. 1; p. 0029-0031); 
Transmit program selection data identifying the selected broadcast program to the remote server, via the communication channel (p. 0024-0026); 
Receive from the remote server, via the communication channel, auxiliary program information (i.e. related media) correlated to the selected broadcast program (i.e. particular media content), and store said auxiliary program information in the memory, wherein said auxiliary program information comprises at least one of content, data or instructions (p. 0028-0029); 
Chang is not entirely clear in teaching an audience computing device for interacting with a broadcast program, comprising: 
“wherein said broadcast program comprises a live broadcast”;
Using the auxiliary program information, generate local correlates to the selected broadcast program; and 
Display the local content on the display means in temporal coordination with the selected broadcast program and while the broadcast program is broadcasting live. 
Harb teaches the specific feature of:

“Display the content on the display means in temporal coordination with the selected broadcast program and while the broadcast program is broadcasting live” (p. 0006).
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a live broadcast as taught by Harb to the system of Chang to allow for supplemental content to be sent to users during live broadcast (p. 0006).
Matz teaches an audience computing device for interacting with a broadcast program, comprising: 
Using the auxiliary program information (i.e. timing of advertising), generate local correlates to the selected broadcast program (i.e. subscriber content-choice advertisements) (p. 0066-0067); and 
Display the local content on the display means in temporal coordination with the selected broadcast program (p. 0067). 
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided local content as taught by Matz to the system of Chang to allow for subscriber filtered content (p. 0067).

Claim 2, Chang teaches the audience computing device of claim 1, wherein the auxiliary program information determines the timing of the display of local content (i.e. playback time) (p. 0028). 

Claim 5, Chang teaches the audience computing device of claim 1, wherein the display of local content is synchronized with content in the broadcast program (p. 0028). 

Claim 6, Chang teaches the audience computing device of claim 1, wherein the display of local content is triggered by information (i.e. synchronization information) received from the remote server via the communication channel while the broadcast program is broadcasting live (p. 0028-0029). 

Claim 7, Chang teaches the audience computing device of claim 1, “wherein the auxiliary program information comprises a generic content template” (i.e. media content references to advertisement information) (p. 0028-0029). 
Chang is not entirely clear in teaching the specific feature of “the audience application computer instructions stored in the memory further comprise instructions which when executed by the processor cause the audience computing device to generate the local content by combining the generic content template with information received from the remote server via the communication channel”.
Matz teaches the specific feature of “the audience application computer instructions stored in the memory further comprise instructions which when executed by the processor cause the audience computing device to generate the local content by combining the generic content template with information received from the remote server via the communication channel” (i.e. merging data records) (p. 0066-0067).


Claim 9, Chang is silent regarding the audience computing device of claim 1, wherein the local content comprises content associated with the content of the selected broadcast program. 
Matz teaches the audience computing device of claim 1, wherein the local content comprises content associated with the content of the selected broadcast program (i.e. related to local data) (p. 0066-0067). 
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided local content as taught by Matz to the system of Chang to allow for subscriber filtered content (p. 0067).

Claim 10, Chang is silent regarding the audience computing device of claim 1, wherein the auxiliary program information is correlated to demographic information provided by the user of the audience computing device. 
Matz teaches the audience computing device of claim 1, wherein the auxiliary program information is correlated to demographic information provided by the user of the audience computing device (p. 0035). 
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided local content as taught by Matz to the system of Chang to allow for subscriber filtered content (p. 0067).

Claim 11, Chang is silent regarding the audience computing device of claim 10, wherein the audience application computer instructions stored in the memory further comprise instructions which when executed by the processor cause the audience computing device to transmit to the remote server via the communications channel, demographic information provided by the user of the audience computing device. 
Matz teaches the audience computing device of claim 10, wherein the audience application computer instructions stored in the memory further comprise instructions which when executed by the processor cause the audience computing device to transmit to the remote server via the communications channel, demographic information provided by the user of the audience computing device (p. 0035) 
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided local content as taught by Matz to the system of Chang to allow for subscriber filtered content (p. 0067).

Claim 12, Chang teaches the audience computing device of claim 1, wherein program selection data comprises user selection input received via the input means (p. 0010). 

Claim 19, Chang teaches the audience computing device of claim 1, wherein the auxiliary program information further comprises effectivity and expiry data, priority data (i.e. related information), or emergency data (p. 0028-0029). 

Claim 20, Chang teaches a server component of a broadcasting interactivity system, comprising: 
A processor (142), a memory (144), and a communication system (i.e. wireless access network), a communications channel comprising at least one wireless communications link with at least one audience computing device (fig. 1; p. 0027-0029), wherein the memory comprises server computer instructions, which when executed by the processor cause the remote server to perform the following functions: 
receive broadcast content correlated with a first broadcast program (i.e. EPG selection) from a show management server (160) (p. 0010, 0027-0029); 
receive program selection data identifying the first broadcast program from said audience computing device via the communications channel (p. 0010, 0027-0029); and 
transmit to the audience computing device via the communications channel auxiliary program information (i.e. related content) correlated to the first broadcast program (p. 0027-0029).
Chang is silent regarding a server component of a broadcasting interactivity system, comprising: 
“wherein said audience computing device is adapted and configured to receive from the server component auxiliary program information correlated to a selected broadcast program, to generate from said auxiliary program information local content correlated to the selected broadcast program, and to display said local content in temporal coordination with the selected broadcast program and while the broadcast program is broadcasting live”.
Matz teaches the specific feature of:

Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided local content as taught by Matz to the system of Chang to allow for subscriber filtered content (p. 0067).
Harb teaches the specific feature of:
“generate from said auxiliary program information content correlated to the selected broadcast program, and to display said local content in temporal coordination with the selected broadcast program and while the broadcast program is broadcasting live” (p. 0006).
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a live broadcast as taught by Harb to the system of Chang to allow for supplemental content to be sent to users during live broadcast (p. 0006).

Claim 24, Chang is silent regarding the audience computing device of claim 1, wherein the processor, the memory, the microphone, the display means, the user input means, and the wireless communication system are comprised in a mobile device.

Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a mobile device as taught by Harb to the system of Chang to allow for supplemental content to be sent to users during live broadcast (p. 0006).

Claim 25, Chang is silent regarding the audience computing device of claim 24, wherein the audience computing device is a smartphone.
Harb teaches the audience computing device of claim 24, wherein the audience computing device is a smartphone (p. 0006).
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a mobile device as taught by Harb to the system of Chang to allow for supplemental content to be sent to users during live broadcast (p. 0006).

Claim 26, Chang is silent regarding the audience computing device of claim 1, wherein the broadcast program is a radio broadcast program.
Harb teaches the audience computing device of claim 1, wherein the broadcast program is a radio broadcast program (p. 0006).
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a radio broadcast as taught by Harb to .

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2014/0150017) in view of Harb (US 2015/0193516), and further in view of Matz et al. (US 2005/0096920), and further in view of Adjemian (US 2015/0020125).

Claim 13, Chang is silent regarding the audience computing device of claim 1, wherein the audience application computer instructions stored in the memory further comprise instructions which when executed by the processor cause the audience computing device to generate program selection data based on the broadcaster identification data generated from an ambient broadcast signal. 
Adjemian teaches the audience computing device of claim 1, wherein the audience application computer instructions stored in the memory further comprise instructions which when executed by the processor cause the audience computing device to generate program selection data based on the broadcaster identification data generated from an ambient broadcast signal (i.e. audio content recognition yields stories presented on screen) (p. 0047).
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided audio recognition as taught by Adjemian to the system of Chang to all for queries on current program (p. 0047).

Claim 14, Chang is silent regarding the audience computing device of claim 13, wherein the audience application computer instructions stored in the memory further comprise instructions which when executed by the processor cause the audience computing device to generate an audio stream fingerprint corresponding to the ambient broadcast signal. 
Adjemian teaches the audience computing device of claim 13, wherein the audience application computer instructions stored in the memory further comprise instructions which when executed by the processor cause the audience computing device to generate an audio stream fingerprint corresponding to the ambient broadcast signal  (i.e. audio content recognition yields stories presented on screen) (p. 0047).
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided audio recognition as taught by Adjemian to the system of Chang to all for queries on current program (p. 0047).

Claim 15, Chang is silent regarding the audience computing device of claim 1, wherein the audience application computer instructions stored in the memory further comprise instructions which when executed by the processor cause the audience computing device to generate an audio stream fingerprint corresponding to non-transient broadcast content data collected by at least one of the following: 
recording, using the microphone, a sample of ambient audio comprising an audible broadcast signal of the broadcast program; 
receiving, using a radio frequency receiver, a sample of a broadcast signal of the broadcast program; or 

Adjemian teaches the audience computing device of claim 1, wherein the audience application computer instructions stored in the memory further comprise instructions which when executed by the processor cause the audience computing device to generate an audio stream fingerprint corresponding to non-transient broadcast content data collected by at least one of the following: 
recording, using the microphone, a sample of ambient audio comprising an audible broadcast signal of the broadcast program (p. 0047); 
receiving, using a radio frequency receiver, a sample of a broadcast signal of the broadcast program; or 
receiving, via the wireless communication system, data comprising a sample of a broadcast signal of the broadcast program. 
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided audio recognition as taught by Adjemian to the system of Chang to all for queries on current program (p. 0047).

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2014/0150017) in view of Harb (US 2015/0193516), and further in view of Matz et al. (US 2005/0096920), and further in view of Fennelly (US 2019/0037254).

Claim 16, Chang is silent regarding the audience computing device of claim 1, wherein the auxiliary program information further comprise data and instructions for a 
Display on the display means prompt input display content generated from the data and instructions for the feedback prompt; 
Receive input via the input means in response to the prompt input display content and store input data in the memory; 
Transmit the input data via the communication channel to the remote server. 
Fennelly teaches the audience computing device of claim 1, wherein the auxiliary program information further comprise data and instructions for a feedback prompt, and wherein the audience application computer instructions stored in the memory further comprise instructions which when executed by the processor cause the audience computing device to perform the following functions: 
Display on the display means prompt input display content generated from the data and instructions for the feedback prompt (i.e. text message or swipable screen) (p. 0047); 
Receive input via the input means in response to the prompt input display content and store input data in the memory (i.e. swipe or shake) (p. 0047); 
Transmit the input data via the communication channel to the remote server (p. 0047). 
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided confirmation of interest as taught by Fennelly to the system of Chang to improve advertisement accuracy (p. 0047).
Claim 17, Chang is silent regarding the audience computing device of claim 16, wherein the audience application computer instructions stored in the memory further comprise instructions which when executed by the processor cause the audience computing device to: 
display prompt input display content in response to broadcast content.
Chang teaches the audience computing device of claim 16, wherein the audience application computer instructions stored in the memory further comprise instructions which when executed by the processor cause the audience computing device to: 
display prompt input display content in response to broadcast content (i.e. text message or swipable screen) (p. 0047); 
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided confirmation of interest as taught by Fennelly to the system of Chang to improve advertisement accuracy (p. 0047).

Claim 18, Chang is silent regarding the audience computing device of claim 1, wherein the audience application computer instructions stored in the memory further comprise instructions which when executed by the processor cause the audience computing device to perform the following functions: 
Using the microphone, record a vocal response to a feedback prompt; 
Store vocal response feedback data in memory; and 
Transmit the vocal feedback data via the communication channel to the remote server. 
Fennelly teaches the audience computing device of claim 1, wherein the audience application computer instructions stored in the memory further comprise instructions which when executed by the processor cause the audience computing device to perform the following functions: 
Using the microphone, record a vocal response to a feedback prompt (i.e. voice command) (p. 0047); 
Store vocal response feedback data in memory (p. 0047); and 
Transmit the vocal feedback data via the communication channel to the remote server (p. 0047). 
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided confirmation of interest as taught by Fennelly to the system of Chang to improve advertisement accuracy (p. 0047).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-2, 5-7, 9-20, 24-26 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        1/13/2021